Citation Nr: 1529119	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  12-09 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for a low back disorder, to include degenerative disc disease of the lumbosacral spine.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The record reflects the Veteran had requested a hearing before a Veterans Law Judge (VLJ) as part of this appeal.  He was originally scheduled for a hearing in December 2014, but this was rescheduled to June 2015.  However, the Veteran did not report for the June 2015 hearing, and no good cause has been shown for this failure to report.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 (2014).

As an additional matter, the Board notes that the Veteran also perfected an appeal on the issues of entitlement to service connection for traumatic brain injury (TBI) and migraine headaches.  However, service connection was established for these disabilities by a June 2013 rating decision.  The Veteran has not appealed that decision.  Therefore, these matters have been resolved and are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection). 

For the reasons addressed in the REMAND portion of the decision below, the Veteran's bronchitis and asthma claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The preponderance of the competent medical and other evidence of record is against a finding the Veteran's current low back disorder, to include degenerative disc disease of the lumbosacral spine, was incurred in or otherwise the result of his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for a low back disorder, to include degenerative disc disease of the lumbosacral spine, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided via      a letter dated in December 2009.  

In addition, the Board finds that the duty to assist has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  

The Board acknowledges that no service discharge examination appears to be of record, and the Veteran has expressed concern regarding the absence of such.  Granted, the RO noted in the March 2012 Statement of the Case (SOC) that this   was not an unusual situation, and that often times a discharge examination was not completed.  Nevertheless, in light of the Veteran's expressed concerns, the Board takes note that in situations of missing service treatment records VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

The Board further notes the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of evidence relevant to his low back claim that has not been obtained or requested.  The Board also reiterates that, as discussed in the Introduction, the Veteran's hearing request is deemed withdrawn.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is  no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically     on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed recurrent low back pain during his active service, resulting in his current low back disorder.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with degenerative disc disease.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records reflect in-service complaints of low back pain in July 1982.  He was assessed with muscle strain, mild.  While no discharge examination appears to be of record, there does not appear to be any in-service treatment for low back problems subsequent to July 1982, and the first competent medical evidence of such post-service appears to be years after the Veteran's separation from service.  In this regard, the first indication of arthritis is in 2004.

As there is no competent evidence of arthritis in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

The only medical opinion of record which appears to address the relationship between the current low back disability and service is that of April 2010 VA examiner.  Specifically, the examiner opined that it is less likely as not that the current disability was caused by or a result of military service.  The examiner  opined that the in-service episode of low back pain in July 1982 resolved and       that there was no evidence of lower back complaints until 2004, with x-ray at that time showing mild degenerative changes of the lumbosacral spine.  The examiner reviewed the claims file and provided an adequate rationale for the conclusion that is supported by the evidence of record; as such, this opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no medical opinion to the contrary.  

While the Veteran believes that his current back disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of spine disabilities are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his back disability is      not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current low back disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

In view of the foregoing, the Board finds that the preponderance of the competent and probative evidence of record is against a finding the Veteran's current low  back disorder, to include degenerative disc disease of the lumbosacral spine, was incurred in or otherwise the result of his active service.  Accordingly, the claim for service connection is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a low back disorder, to include degenerative disc disease of the lumbosacral spine, is denied.


REMAND

The Board acknowledges that the Veteran's service treatment records do not   appear to include explicit findings of bronchitis or asthma, and it appears that such conditions were first diagnosed years after service.  Further, it is not clear from the post-service medical records whether the findings of bronchitis and/or asthma were meant to reflect chronic or acute conditions.  Nevertheless, the Board notes that there are references to respiratory complaints in the service treatment records, to include a possible upper respiratory infection in April 1983 and complaints of a stuffy nose in June 1983.  Accordingly, a VA examination is required. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for bronchitis and asthma since June 2013.  After securing any necessary release, request any relevant records identified that are not duplicates of those already contained in the claims file.  Additionally, obtain updated VA treatment records and associate them with the claims file. 

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded a VA pulmonary examination to determine the nature of his claimed bronchitis and asthma, and to obtain an opinion as to whether such is related to service.  The claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should specifically indicate whether the Veteran currently has a chronic pulmonary disorder to include bronchitis and/or asthma.  For any such disability found to be present, the examiner should express an opinion whether it is at least as likely as not (50 percent probability or greater) that the condition arose in service or is otherwise related to service, to include the in-service upper respiratory issues treated in April and June 1983.

A complete rationale for any opinion expressed should be provided.  

3.  After completing any additional development deemed necessary, readjudicate the issues on appeal.    If the claims remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity    to respond before the case is returned to the Board if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


